Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 13, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143811                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  THE ESTATE OF THELMA L. DeGOEDE,                                                                                    Justices
  by VELLA TRADER, Personal Representative,
            Plaintiff-Appellee,
  v                                                               SC: 143811
                                                                  COA: 296129
                                                                  Kalamazoo CC: 2008-000191-CZ
  COMERICA BANK, f/k/a INDUSTRIAL
  STATE BANK & TRUST COMPANY,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the June 30, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        MARKMAN, J. (dissenting).
          I would grant leave to appeal to determine whether in applying the statute of
  limitations to the certificates of deposit at issue, the Court of Appeals should have
  separately considered plaintiff’s claims for the principal and the interest accrued under
  the certificates.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 13, 2012                      _________________________________________
           h0410                                                               Clerk